-Campbell, J.
This action was brought by John Hooper, to recover ■the amount claimed to be due him for bis services and disbursements as guardian of Samuel Hooper, during the *436latter’s insanity. It appears that during his guardianship, his accounts were settled up to January 13th, 1868, when a balance was adjudged due to him of one thousand three hundred dollars and eight cents. On November 22d, 1869, after the ward had recovered his reason, and while the final settlement of the accounts was pending before the probate court, including the former balance and some later charges, the parties went out of the room for the purpose of settling, and came to an agreement. After a time they returned, and plaintiff informed the judge of probate that they had settled on terms they proposed to beep private, and that he desired to be discharged, and authorized the judge to enter the account as balanced. This was done, and the discharge entered.
He claimed in the court below, to recover the amount unpaid and dire him, and the defense was rested upon the ground that he was concluded and estopped by his balanced' account in the probate court, from setting up any further claim. The grounds relied on are, that such accounts cannot be settled or adjusted, except in the probate court, and that its adjudications can only be avoided by appeal, or other steps directly aimed at getting relief against that judgment.
There has never, that we are aware of, been any legal obstacle to settlements of accounts between parties of lawful age and sound mind, without judicial intervention, nor any objection to arranging claims in litigation. Settlements of fiduciary matters are scrutinized more closely than others, but they are not void. And in cases where the parties are of such age that there is no great danger of undue influence, there is less need of extreme caution, than where settlements are made with those likely to be more easily impressed. Upon such a record as this, none of these questions arise, and the judgment must stand, unless the *437probate record can be held conclusive against any debt. This would be absurd, when it was only put in that shape in pursuance of an independent agreement, which waa directly designed to remove the case from the court, by the only means whereby the estate could be closed there, leaving the parties to arrange their dealings among themselves.
We find nothing in the record to show that any special finding was asked and refused, and the error assigned on that ground is not well founded.
There was no error in the judgment, and it must be affirmed, with costs.
The other Justices concurred.